Name: Commission Implementing Regulation (EU) 2016/2016 of 17 November 2016 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances acetamiprid, benzoic acid, flazasulfuron, mecoprop-P, mepanipyrim, mesosulfuron, propineb, propoxycarbazon, propyzamide, propiconazole, Pseudomonas chlororaphis Strain: MA 342, pyraclostrobin, quinoxyfen, thiacloprid, thiram, ziram, zoxamide (Text with EEA relevance )
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  means of agricultural production;  marketing
 Date Published: nan

 18.11.2016 EN Official Journal of the European Union L 312/21 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2016 of 17 November 2016 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances acetamiprid, benzoic acid, flazasulfuron, mecoprop-P, mepanipyrim, mesosulfuron, propineb, propoxycarbazon, propyzamide, propiconazole, Pseudomonas chlororaphis Strain: MA 342, pyraclostrobin, quinoxyfen, thiacloprid, thiram, ziram, zoxamide (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular the first paragraph of Article 17 thereof, Whereas: (1) Part A of the Annex to Commission Implementing Regulation (EU) No 540/2011 (2) sets out the active substances deemed to have been approved under Regulation (EC) No 1107/2009. (2) The approval periods of the active substances benzoic acid, flazasulfuron, mecoprop-P, mesosulfuron, propineb, propoxycarbazon, propyzamide, propiconazole, pyraclostrobin, and zoxamide were derogated from by Commission Regulation (EU) No 823/2012 (3). The approval of those substances will expire on 31 January 2017. (3) The approval periods of the active substances acetamiprid, mepanipyrim, Pseudomonas chlororaphis Strain: MA 342, quinoxyfen, thiacloprid, thiram and ziram were extended by Commission Implementing Regulation (EU) No 1197/2012 (4). The approval of those substances will expire on 30 April 2017. (4) Applications for the renewal of the approval of those substances were submitted in accordance with Commission Implementing Regulation (EU) No 844/2012 (5). (5) Due to the fact that the assessment of the substances has been delayed for reasons beyond the control of the applicants, the approvals of those active substances are likely to expire before a decision has been taken on their renewal. It is therefore necessary to extend their approval periods. (6) In view of the aim of the first paragraph of Article 17 of Regulation (EC) No 1107/2009, as regards cases where the Commission will adopt a Regulation providing that the approval of an active substance referred to in the Annex to this Regulation is not renewed because the approval criteria are not satisfied, the Commission will set the expiry date at the same date as before this Regulation or at the date of the entry into force of the Regulation providing that the approval of the active substance is not renewed, whichever date is later. As regards cases where the Commission will adopt a Regulation providing for the renewal of an active substance referred to in the Annex to this Regulation, the Commission will endeavour to set, as appropriate under the circumstances, the earliest possible application date. (7) Implementing Regulation (EU) No 540/2011 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part A of the Annex to Implementing Regulation (EU) No 540/2011 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 309, 24.11.2009, p. 1. (2) Commission Implementing Regulation (EU) No 540/2011 of 25 May 2011 Implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (OJ L 153, 11.6.2011, p. 1). (3) Commission Regulation (EU) No 823/2012 of 14 September 2012 derogating from Implementing Regulation (EU) No 540/2011 as regards the expiry dates of the approval of the active substances 2,4-DB, benzoic acid, beta-cyfluthrin, carfentrazone ethyl, Coniothyrium minitans Strain CON/M/91-08 (DSM 9660), cyazofamid, cyfluthrin, deltamethrin, dimethenamid-P, ethofumesate, ethoxysulfuron, fenamidone, flazasulfuron, flufenacet, flurtamone, foramsulfuron, fosthiazate, imazamox, iodosulfuron, iprodione, isoxaflutole, linuron, maleic hydrazide, mecoprop, mecoprop-P, mesosulfuron, mesotrione, oxadiargyl, oxasulfuron, pendimethalin, picoxystrobin, propiconazole, propineb, propoxycarbazone, propyzamide, pyraclostrobin, silthiofam, trifloxystrobin, warfarin and zoxamide (OJ L 250, 15.9.2012, p. 13). (4) Commission Implementing Regulation (EU) No 1197/2012 of 13 December 2012 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances acetamiprid, alpha-cypermethrin, Ampelomyces quisqualis Strain: AQ 10, benalaxyl, bifenazate, bromoxynil, chlorpropham, desmedipham, etoxazole, Gliocladium catenulatum Strain: J1446, imazosulfuron, laminarin, mepanipyrim, methoxyfenozide, milbemectin, phenmedipham, Pseudomonas chlororaphis Strain: MA 342, quinoxyfen, S-metolachlor, tepraloxydim, thiacloprid, thiram and ziram (OJ L 342, 14.12.2012, p. 27). (5) Commission Implementing Regulation (EU) No 844/2012 of 18 September 2012 setting out the provisions necessary for the implementation of the renewal procedure for active substances, as provided for in Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market (OJ L 252, 19.9.2012, p. 26). ANNEX Part A of the Annex to Implementing Regulation (EU) No 540/2011 is amended as follows: (1) in the sixth column, expiration of approval, of row 54, Propineb, the date is replaced by 31 January 2018; (2) in the sixth column, expiration of approval, of row 55, Propyzamide, the date is replaced by 31 January 2018; (3) in the sixth column, expiration of approval, of row 57, Mecoprop-P, the date is replaced by 31 January 2018; (4) in the sixth column, expiration of approval, of row 58, Propiconazole, the date is replaced by 31 January 2018; (5) in the sixth column, expiration of approval, of row 73, Thiram, the date is replaced by 30 April 2018; (6) in the sixth column, expiration of approval, of row 74, Ziram, the date is replaced by 30 April 2018; (7) in the sixth column, expiration of approval, of row 75, Mesosulfuron, the date is replaced by 31 January 2018; (8) in the sixth column, expiration of approval, of row 76, Propoxycarbazone, the date is replaced by 31 January 2018; (9) in the sixth column, expiration of approval, of row 77, Zoxamide, the date is replaced by 31 January 2018; (10) in the sixth column, expiration of approval, of row 79, Benzoic acid, the date is replaced by 31 January 2018; (11) in the sixth column, expiration of approval, of row 80, Flazasulfuron, the date is replaced by 31 January 2018; (12) in the sixth column, expiration of approval, of row 81, Pyraclostrobin, the date is replaced by 31 January 2018; (13) in the sixth column, expiration of approval, of row 82, Quinoxyfen, the date is replaced by 30 April 2018; (14) in the sixth column, expiration of approval, of row 89, Pseudomonas chlororaphis Strain: MA 342, the date is replaced by 30 April 2018; (15) in the sixth column, expiration of approval, of row 90, Mepanipyrim, the date is replaced by 30 April 2018; (16) in the sixth column, expiration of approval, of row 91, Acetamiprid, the date is replaced by 30 April 2018; (17) in the sixth column, expiration of approval, of row 92, Thiacloprid, the date is replaced by 30 April 2018.